Citation Nr: 1816591	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-31 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to degenerative arthritis and internal derangement of the right knee.

2.  Entitlement to service connection for a low back disability, claimed as secondary to degenerative arthritis and internal derangement of the right knee.

3.  Entitlement to an increased rating for degenerative arthritis and internal derangement of right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee. 

5.  Entitlement to a separate rating for right knee dislocated semilunar cartilage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from April 1990 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The jurisdiction of this case subsequently transferred to St. Paul, Minnesota. 

The issues of service connection for entitlement for left knee disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has moderate instability of the right knee with painful limited flexion, effusion, and arthritis confirmed by x-ray. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability pursuant to Diagnostic Code 5260 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for an initial rating of 20 percent, but not higher, for right knee instability pursuant to Diagnostic Code 5257 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017). 

3.  The criteria for a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint pursuant to Diagnostic Code 5258 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable percent rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable percent rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 50 degrees.  38 C.F.R. § 4.71a (2017).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2017). 

The Veteran underwent a VA examination in July 2009.  The Veteran's range of motion was recorded as 115 degrees of flexion and 0 degrees of extension.  The examiner noted the Veteran's range of motion was limited by pain but there was no additional limitation after repetition.  The VA examiner also noted the Veteran's significant limited flexion was due to pain, but not weakness, fatigability, or lack of endurance.  The VA examiner also noted the Veteran suffered from flareups after certain activities that would cause him to be off his feet for the rest of his day. 

The Veteran's next VA examination was in January 2013.  The VA examiner noted the Veteran experienced flareups where he would be unable to use his knee and had to keep it straight.  The Veteran's flexion was to 110 degrees, with pain at 100 degrees and his extension ended at 0 degrees, with no objective evidence of painful motion.  The Veteran's range of motion remained the same after repetitive testing.  The Veteran experienced some functional loss or impairment after repetitive testing such as less movement than normal, pain on movement, and disturbance of locomotion.  

The Veteran's most recent VA examination was in October 2015.  The Veteran had flexion to 130 degrees and extension from 130 to 0 degrees. The Veteran exhibited pain with range of motion testing and pain with weight-bearing.  The Veteran was able to complete repetitive testing without any additional functional loss or range of motion.  The Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination after repetitive testing, but the VA examiner could not describe the effects on the Veteran's range of motion without resorting to speculation. 

Separate ratings are available for limitations of flexion and limitations of extension under Diagnostic Codes 5260 and 5261.  VAOPGCREC 9-2004 (2004).  In this case, the Veteran's extension has been consistently normal, at 0 degrees.  Although the Veteran reported knee pain, the medical evidence of record does not show limitation on extension.  Even considering the Veteran's pain, his extension is not more accurately described as being limited to 10 degrees, which is required for a compensable disability rating under Diagnostic Code 5261.  Thus, the Board finds a separate rating under Diagnostic Code 5261 is not applicable. 

It is clear from the Veteran's competent, credible description of his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record does not support a finding that the Veteran has functional loss in his left knee due to his disability such that a higher rating is more closely approximated.  His VA examinations and VA medical records noted that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal.  The Veteran reported in several statements that his knee was worse after prolonged activities, and he had to constantly wear a brace for support.  The Board also acknowledges at his most recent examination in October 2015 the Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination after repetitive testing.  Nevertheless, the Board notes the Veteran's flexion numbers are far above those required for an increased, 20 percent rating for limitation of flexion.  The Board thus finds these additional impairments are not sufficient to warrant an increased rating for limitation of motion. 

As previously noted, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left knee disability.  The Board has also considered his reports of problems with prolonged walking and standing.  However, even when considering these factors, the criteria for a 20 percent rating for limitation of flexion or a separate rating for limitation of extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2017).

The Board also acknowledges the Veteran's representative argued an x-ray was necessary because the Veteran's last x-rays and MRI were in 2014.  The Veteran's representative stated because the Veteran was diagnosed with degenerative arthritis new examinations were necessary to provide an accurate rating.  The October 2015 VA examiner concluded new examinations were unnecessary because the Veteran was already diagnosed with arthritis and the degree of the Veteran's arthritis was not proportional to his symptoms.  Further, the October 2015 VA examiner noted the Veteran presented no red flags and there was no pre-service x-ray to compare, so any further x-rays would be redundant.  The Board also notes once a diagnosis of arthritis is found any increased rating is not due to x-ray findings.  Thus, the Board finds new examinations are unnecessary determine the increased rating claim. 

The Veteran's right knee instability is rated under Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2017).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The evidence of record contains multiple statements from the Veteran discussing his right knee instability.  At the Veteran's July 2009 VA examination, the Veteran stated his right knee instability was getting progressively worse and he had to wear a knee brace constantly.  The Veteran stated that without his brace he could not walk more than half a block, kneel, or run.  The VA examiner confirmed the Veteran had instability but could not detect any lateral instability. 

Conversely, at the January 2013 VA examination the VA examiner concluded the Veteran had no instability or patellar subluxation/dislocation.  The October 2015 VA examiner noted the Veteran had mild right instability due to his osteoarthritis.  The VA examiner also noted the Veteran had no history of recurrent subluxation or instability. 

Based on the evidence of record the Board finds the Veteran's competent, credible lay statements show a 20 percent rating under Diagnostic Code 5257 is warranted.  The Veteran reported instances of instability and has stated that his knee constantly gave away.  The Veteran described several instances where his right knee has caused him to fall and stated that he has to wear a knee brace constantly for support  The Board finds the Veteran has moderate instability.  However, the Board determines that a higher rating is not warranted because the Veteran's examinations and medical records show that he does not have a diagnosis of recurrent instability or subluxation.  The Board notes the medical evidence presents conflicting evidence of his instability.  His July 2009 examination noted instability, his January 2013 examination noted no instability, and his October 2015 examination noted mild instability.  Accordingly, the Board finds based on the entirety of the record the Veteran has moderate instability. 
 
Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a (2017).  At his July 2009 VA examination the Veteran reported that he wore his knee brace to prevent his knee from popping out of place.  Additionally, the October 2015 VA examiner noted the Veteran had recurrent effusion that was worse on the right.  Thus, the Board finds a separate rating under Diagnostic Code 5258 is warranted in this case.  The Veteran's lay statements combined with the medical evidence shows he suffers from episodes of locking and effusion.   

The Board acknowledges that the Veteran underwent a right knee meniscectomy during his active service in 1992.  Because the Board has concluded that the Veteran's symptoms more closely approximate those described by DC 5258, however, a separate 10 percent rating under 5259 is not warranted.  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2017).  

The Board finds the Veteran is appropriately rated for his limitation of motion under Diagnostic Code 5260 and an additional rating under Diagnostic Code 5003 is not warranted.  Furthermore, the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003; whereas, currently the Veteran is compensated under Diagnostic Code 5260. 

As for other potentially applicable Diagnostic Codes, the Veteran does not have ankylosis, there is no malunion of the tibia or fibula, and he does not have genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2017).

For these reasons, a disability rating in excess of 10 percent for a right knee disability under Diagnostic Code 5260 is denied because the overall disability picture for the right knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.71a (2017).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2017).  However, the preponderance of the evidence is for the Veteran's claim of an increased rating under Diagnostic Code 5257.  The Board finds the Veteran has moderate instability and a 20 percent rating is warranted.  Lastly, a separate 20 percent disability rating under Diagnostic Code 5258 is granted. 


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability under Diagnostic Code 5260 is denied.

Entitlement to an initial rating of 20 percent, but not higher, for right knee instability under Diagnostic Code 5257 is granted. 

Entitlement to a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint under Diagnostic Code 5258 is granted. 


REMAND

The Veteran received a VA examination in March 2014 for his low back and left knee disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the March 2014 VA examination was inadequate.  The evidence contains multiple lay statements from the Veteran that because of his right knee disability he has put more weight on his left knee.  Moreover, the Veteran provided lay statements that he compensated for his right knee disability by lifting with his back and instead of his knees, putting more pressure on his back.  The March 2014 VA examiner failed to consider and discuss the Veteran's lay contentions.  Accordingly, the Board finds the March 2014 VA examination inadequate. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to any possible relationship between the Veteran's service-connected right knee disability and his claimed left knee and low back disabilities.  Provide the Veteran's claims file to any examiner with the appropriate expertise to offer such an opinion.  If the examiner determines that the requested opinions cannot be provided without first scheduling the Veteran for an examination, then schedule the Veteran for an appropriate examination or examinations.  

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that any identified left knee disability is proximately due to, the result of, or aggravated by the Veteran's service-connected right knee disability?

In answering this question, the examiner must specifically address the Veteran's contention that he compensated for his right knee disability by placing more weight on his left knee.  

b)  Is it at least as likely as not that any identified low back disability is proximately due to, the result of, or aggravated by the Veteran's service-connected right knee disability?

In answering this question, the examiner must specifically address the Veteran's contention that he compensated for his right knee disability by lifting with his back rather than his legs.  

A complete rationale must be offered for all requested opinions.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


